DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Automatic Pool Cover 2018 Install Video has not been considered by the Examiner. The video is no longer available at the listed web address. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  applicant is advised to insert language such as --comprising the steps of-- in the preamble to clarify that the limitations which follow are method steps. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “substantially perpendicular” as recited in lines 4 and 5 is indefinite since “substantially” is a term of degree. Applicant does not define the term or provide a standard for ascertaining the requisite degree. Accordingly, a person of ordinary skill cannot be reasonably apprised of the claim scope.  
Regarding claim 10, “substantially perpendicular” as recited in lines 3 and 4 is indefinite since “substantially” is a term of degree. Applicant does not define the term or provide a standard for ascertaining the requisite degree. Accordingly, a person of ordinary skill cannot be reasonably apprised of the claim scope.  
The remaining claims are indefinite insofar as they depend from rejected base claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pool Cover Specialists 2011 Install Video (cited by applicant on the IDS dated 6/24/21, hereinafter Specialists) in view of Bertoni (US 20020133871). 
Regarding claims 1 and 4, Specialists discloses a method of delivering a pool cover system (Specialists at 0:36, showing a cover system delivered to a pool site via a vehicle), including the steps of: forming a unitary housing (Specialists at 1:35, note that the housing must have been manufactures and therefore it has been formed), the housing having a bottom wall extending from open first end to open second end (see annotated figure below and Specialists at 0:35 and 3:17, opposed open ends are covered by end caps secured thereto as per claim 4) and first and second opposite sidewalls which extend substantially perpendicularly from the bottom housing (see annotated figure below), and an open top (see annotated figure below) such that the unitary housing forms a through; and delivering the unitary housing from an assembly facility to a pool site for installation (see Specialists at 0:34-0:45, note that the housing is shown assembled as it is delivered to the pool site on the vehicle and thus is necessarily preassembled somewhere which is construed as an assembly facility)
Specialists does not explicitly show the step of assembling pool cover system component within the through of the unitary housing at an assembling facility. Attention is turned to Bertoni which teaches that it is known to provide a swimming pool cover (8, 10) and housing (18a, 18b) in a pre-assembled kit form (para. [0095]-[0097]), thus providing pool cover system components (12a, 12b, 14, 16, 13) assembled in a trough of a housing (fig. 17), assembling them at an assembly facility (para. [0097], see “pre-mounted” and “factory”) prior to their delivery at a pool site.  It would have been obvious  to one having ordinary skill in the art at the time of effective filing to have preassembled the swimming pool cover components at an assembling facility in the trough of the housing prior to delivering the housing to the pool site in order to eliminate errors and streamline the installation process. 
Regarding claim 6, Specialists as modified by Bertoni shows all of the instant invention as discussed above, and Specialists further shows the step of securing a riser panel to the housing and a lid panel to the riser panel prior to delivering the unitary housing with the assembled pool cover system components to the pool site. See annotated figure below and Specialists at 0:34-0:45, showing the riser panel and lid panel already attached to the housing as it is being unloaded at the pool site. 
Regarding claim 9, Specialists as modified by Bertoni shows all of the instant invention as discussed above, and Specialists further shows a flange extending outward from a top end of the first sidewall (see annotated figure below), and the method further comprising securing a plurality of spaced apart blocks on a bottom surface of the flange for securing ground stakes to the housing during installation of the pool cove system at the pool site (see Specialists at 9:42-10:04).

    PNG
    media_image1.png
    460
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    967
    791
    media_image2.png
    Greyscale


Claims 2 - 3, 10 - 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specialists and Bertoni, as applied to claim 1, in view of Pedler (US 4,118,261).
Regarding claims 2-3, Specialists and Bertoni show all of the instant invention as discussed above, but do not provide that the housing is made of fiberglass such that the first and second side walls have a reinforcement layer disposed between layers of the fiberglass.  Specialists and Bertoni are silent as to the particular composition of the housing.  Attention is turned to Pedler which teaches that it is known to use fiberglass sheet material in pool components (col. 1, ln. 7-8). There is a first layer of fiberglass (2) and a second layer of fiberglass (3) and a reinforcement layer (6) disposed between the layers.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the housing of Specialists from reinforced fiberglass such that each sidewall includes a reinforcement layer between layers of fiberglass, since fiberglass weather resistant, durable, and lightweight. 
Regarding claims 10 and 11, Specialists discloses a method of delivering a pool cover system (Specialists at 0:36, showing a cover system delivered to a pool site via a vehicle), including the steps of: forming a unitary housing (Specialists at 1:35, note that the housing must have been manufactured and therefore it has been formed), the housing having a bottom wall, and first and second opposite sidewalls which extend substantially perpendicularly from the bottom housing (see annotated figure above), and an open top (see annotated figure above) such that the unitary housing forms a through; and delivering the unitary housing from an assembly facility to a pool site for installation (see Specialists at 0:34-0:45, note that the housing is shown assembled as it is delivered to the pool site on the vehicle and thus is necessarily preassembled somewhere which is construed as an assembly facility)
Specialists does not explicitly show the step of assembling pool cover system component within the through of the unitary housing at an assembling facility. Attention is turned to Bertoni which teaches that it is known to provide a swimming pool cover (8, 10) and housing (18a, 18b) in a pre-assembled kit form (para. [0095]-[0097]), thus providing pool cover system components (12a, 12b, 14, 16, 13) assembled in a trough of a housing (fig. 17), assembling them at an assembly facility (para. [0097], see “pre-mounted” and “factory”) prior to their delivery at a pool site.  It would have been obvious  to one having ordinary skill in the art at the time of effective filing to have preassembled the swimming pool cover components at an assembling facility in the trough of the housing prior to delivering the housing to the pool site in order to eliminate errors and streamline the installation process. 
Specialist and Bertoni does not provide that the housing is made of fiberglass such that the first and second side walls have a reinforcement layer disposed between layers of the fiberglass.  Specialists and Bertoni are silent as to the particular composition of the housing.  Attention is turned to Pedler which teaches that it is known to use fiberglass sheet material in pool components (col. 1, ln. 7-8). There is a first layer of fiberglass (2) and a second layer of fiberglass (3) and a reinforcement layer (6) disposed between the layers (as per claim 11).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the housing of Specialists from reinforced fiberglass such that each sidewall includes a reinforcement layer between layers of fiberglass, since fiberglass weather resistant, durable, and lightweight. 
Regarding claim 13, Specialists as modified by Bertoni shows all of the instant invention as discussed above, and Specialists further shows the step of securing a riser panel to the housing and a lid panel to the riser panel prior to delivering the unitary housing with the assembled pool cover system components to the pool site. See annotated figure below and Specialists at 0:34-0:45, showing the riser panel and lid panel already attached to the housing as it is being unloaded at the pool site. 
Regarding claim 16, Specialists as modified by Bertoni shows all of the instant invention as discussed above, and Specialists further shows a flange extending outward from a top end of the first sidewall (see annotated figure above), and the method further comprising securing a plurality of spaced apart blocks on a bottom surface of the flange for securing ground stakes to the housing during installation of the pool cove system at the pool site (see Specialists at 9:42-10:04).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Specialists and Bertoni, in view of Pool Warehouse (http://www.poolwarehouse.com/automatic-swimming-pool-cover/ available as of 3/31/16, hereinafter Pool Warehouse).
Regarding claim 5, Specialists as modified by Bertoni shows all of the instant invention as discussed above, but Specialists does not show that the forming step includes forming a plurality of unitary housings each having different lengths, and the assembling step includes selecting one of the plurality of unitary housings based on length requirements for the pool site. Attention is turned to Pool Warehouse which teaches that it is known to manufacture pool cover components in a plurality of different sizes (see chart showing sizes from 12’x20’ to 24’ x44’) and then select the appropriate size for the pool on which the cover will be installed. Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have formed the unitary housing in a plurality of different sizes at the assembling facility so that the appropriate size can be selected given the size of the pool in which it is being installed. 
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Specialists,  Bertoni, and Pedler, in view of Pool Warehouse
Regarding claim 12, Specialists as modified by Bertoni shows all of the instant invention as discussed above, but Specialists does not show that the forming step includes forming a plurality of unitary housings each having different lengths, and the assembling step includes selecting one of the plurality of unitary housings based on length requirements for the pool site. Attention is turned to Pool Warehouse which teaches that it is known to manufacture pool cover components in a plurality of different sizes (see chart showing sizes from 12’x20’ to 24’ x44’) and then select the appropriate size for the pool on which the cover will be installed. Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have formed the unitary housing in a plurality of different sizes at the assembling facility so that the appropriate size can be selected given the size of the pool in which it is being installed. 
Allowable Subject Matter
Claims 7, 8, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 7 and 14, none of the most pertinent prior art of record teaches or fairly suggests the method of delivering a pool cover system as claimed, including the step of attaching the riser panel to the first or second flange of the unitary housing by attaching a plurality of brackets to the flange and inserting a portion of each of the brackets into a slot that extends at least partially around the riser panel.  Pool Cover Specialist 2012 Install video is the closest prior art of record, and teaches a housing with a flange and a riser panel (at 9:16), but does not show that the housing has a flange to which a plurality of brackets are attached, and does not show that the brackets are received in a channel of the riser panel, instead showing that the riser panel snaps onto a full length pre-cap extrusion.  To the extent that the full length pre-cap extrusion is a bracket that is attached to a flange of the housing, it is not obvious to the ordinary artisan to modify it to be a plurality of brackets without the benefit hindsight.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 2006/0123536 and US 7,318,243) shows pool cover boxes generally representative of the state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN DEERY/Primary Examiner, Art Unit 3754